Title: From George Washington to Brigadier General Mordecai Gist, 2 April 1780
From: Washington, George
To: Gist, Mordecai


          
            Dr Sir
            Hd Qrs Morristown 2d April 1780
          
          Under the present situation of things it appears necessary to place the Maryland division under your command in the most perfect state of readiness to move at the shortest notice. It will be indispensible that all guards at a distance should be drawn in—All soldiers that may be servants with officers not belonging or attatched to the troops recalled, and every other previous arrangement in your power made for this purpose. You will be pleased to inform the Adjutant general, of the parties on command that they may be withdrawn and replac⟨ed,⟩ and be in readiness with your division to move at a moments warning. I shall consult with the quarter Master Genl on the score of waggons. I am D. Sir &.
          
            G.W.
          
        